Citation Nr: 0031378	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  93-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.  


REPRESENTATION

Appellant represented by:	Gabriella Sahlberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to September 
1964 and from March 1968 to October 1969.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

In August 1993, the veteran appeared before a member of the 
Board who is no longer employed by the Board.  In a May 1995 
correspondence, the veteran indicated that he did not wish to 
have an additional hearing concerning his claim.  

In August 1995 and again in January 1997, the Board remanded 
the veteran's claim to the RO for additional development.  In 
June 1998, the Board denied the veteran's claim.  The veteran 
appealed to The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court").  The 
parties filed a joint motion to remand the appeal to the 
Board for additional development.  In an order, dated in May 
1999, the Court vacated the Board's June 1998 decision and 
granted the motion for remand of the case to the Board.   

In December 1999, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review. 


FINDINGS OF FACT

1.  The veteran was a stock clerk serving in the Navy and was 
exposed to asbestos.

2.  It is not shown that the veteran has asbestosis or any 
asbestos related lung disease as a result of his exposure to 
asbestos during his period of service.


CONCLUSION OF LAW

Asbestos-related lung disease was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5103 
(West 1991 and Supp 2000); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with the duty 
to assist.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service records indicate that he served in the 
United States Navy as a supply clerk.  It is conceded by the 
RO that he was exposed to asbestos while in service aboard 
the USS PRAIRIE.  Having determined that the veteran was 
exposed to asbestos during service, the crucial issue to be 
determined is whether the veteran is presently suffering from 
a disease reasonably related to that exposure.  

The service medical records show no complaint, diagnosis or 
treatment for any lung or for an asbestos-related disability.  
At separation in October 1969, X-rays showed several hilar 
and one right lower lung field calcified granulomas.  A 
history of a positive histoplasmin test was noted.  

In February 1979, the veteran was examined at a Naval 
facility, and underwent pulmonary function tests (PFT).  The 
finding was that the veteran had small airways obstruction, 
most likely due to smoking and the diagnosis was, possible 
obstruction impairment, early chronic obstructive bronchitis 
due to smoking.  

Private medical records show that the veteran was seen by a 
physician at the Pulmonary Disease Institute in January 1982.  
He noted that he had been in the United States Navy for two 
years as a storekeeper.  The veteran complained of increasing 
shortness of breath, dyspnea on exertion, cough, wheezing, 
and expectoration of thick yellowish-greenish phlegm.  It was 
noted that the veteran had smoked approximately one pack of 
cigarettes a day for the past five years and was currently 
smoking. He gave a history of exposure to asbestos working at 
the Long Beach Naval Shipyard.  The examiner noted exposure 
to asbestos during 1969 to 1978.  Examination of the lungs 
showed scattered rhonchi with a few bibasilar wheezes.  There 
was a significant increase in the expiratory phase. Chest X-
rays showed increased bronchovascular markings with increased 
bibasilar interstitial changes in both lung fields.  PFT were 
reported to be consistent with an obstructive component, in 
part reversible to bronchodilator medication.  The diagnostic 
impression was, chronic obstructive airway disease of the 
chronic asthmatic bronchitic type, and probable pulmonary 
asbestosis.  It was noted that further study concerning 
asbestos exposure was warranted.  

VA medical records show that in 1987, the veteran was treated 
for alcohol dependence, and the Axis III diagnosis was, 
asbestos in both lungs.  Private records show a finding of 
questionable asbestos in lungs in February 1988.  In August 
1989, private records show that the veteran was treated for 
increasing shortness of breath, dyspnea and cough.  It was 
noted that he was still smoking.  A September 1989 X-ray 
report showed that there was no radiographic evidence for 
pneumoconiosis of the asbestosis type.  

In March 1992, private X-rays were taken, and the report 
documented that there were no radiographic findings 
compatible with pneumoconiosis of the asbestosis type; in 
addition, minimal bilateral apical pleural thickening was 
noted to be present.  In August 1992, the veteran was 
examined by VA.  Examination of the chest was normal.  Chest 
X-ray reports showed that there was no evidence of any 
pleural thickening.  The finding was, no acute disease.  PFT 
were reported to be compatible with minimal restrictive lung 
disease and marked decrease in diffusion capacity.  

The veteran testified at a hearing before a traveling member 
of the Board in August 1993.  He stated that he was exposed 
to asbestos during his service in the Navy while working in 
storerooms.  He discussed his current respiratory complaints 
and treatment, and reported that he had been diagnosed with 
asbestosis.  He stated that he first began to have problems 
in the 1980's, including a productive cough.  

Private records show continuing treatment in 1994 and 1995 
for pulmonary complaints, and chronic obstructive pulmonary 
disease, asthma, and bronchitis were diagnosed.  PFT noted 
that there might be moderate restriction, and a February 1995 
X-ray showed no pleural plaques.  

In February 1995, the veteran was evaluated by a private 
examiner.  The veteran reported a history of shortness of 
breath, and a cough that was sometimes productive.  He gave a 
10-year history of smoking, and was smoking 5 to 6 cigarettes 
a day.  Examination of the lungs showed no rales, rhonchi, 
wheezes or rubs.  The extremities were free of clubbing.  The 
impressions were; 1.  obstructive airways disease, a) tobacco 
dependence b) asthmatic bronchitis; 2.  history of asbestos 
exposure, a) no evidence for interstitial lung disease, 
pleural or diaphragm plaques, b) no history of lung volumes, 
diffusion capacity or Computerized Tomography of the chest.  

The veteran was examined by VA in April 1996, and it was 
reported that he had daily sputum production with no fevers, 
chills, weight loss or hemoptysis.  Examination of the lungs 
showed no hyperresonance to percussion.  Auscultation 
revealed no rales, rhonchi or expiratory wheezes.  There was 
no peripheral edema, clubbing, or cyanosis evident.  A 
definitive diagnosis was not given.  PFT and X-rays were 
ordered.  The examiner commented that the latter were 
expected to show evidence compatible with bronchitis and 
chronic obstructive airways disease.  It was also stated that 
it was assumed that the PFT would confirm the clinical and 
presumed radiographic observations.  The PFT taken that same 
month showed an FVC that was 64% of predicted.  It was noted 
that spirometry revealed a mild reduction in the FVC and a 
normal FEV1/FVC ratio.  It was reported that the findings 
suggested that restrictive ventilatory dysfunction was 
present.  It was stated that there was no significant change 
in the FVC since the August 1992 testing.  The X-rays, also 
performed that same month, showed an ill-defined density in 
the left lower lobe; repeat X-rays with a nipple guard were 
recommended.  

The veteran was examined by VA in May 1997.  His history of 
exposure to asbestos during service in the Navy was noted.  
The veteran complained of shortness of breath, primarily 
dyspnea on exertion.  Examination showed the lungs to be 
clear and to have good air movement.  There was no clubbing, 
edema or cyanosis of the extremities.  It was noted that the 
veteran did not have any evidence for cor pulmonale and there 
were no distended neck veins or peripheral edema.  It was 
also stated that the veteran did not have any cough 
productive of sputum.  X-rays showed a right lower lobe 
calcification which was reported to be consistent with a 
granuloma.  It was noted that there were no pleural 
thickenings or evidence of interstitial disease.  PFT showed 
a mild reduction in the FVC and a normal FEV-1 to FVC ratio.  
It was stated that this pattern suggested that a restrictive 
ventilatory dysfunction was present.  The examiner noted that 
the DLCO was mildly reduced and that this in conjunction with 
restrictive ventilatory dysfunction suggested that a process 
involving the lung parenchyma was present.  The diagnosis 
was, mild restrictive lung disease.  The examiner stated that 
it would be reasonable to include asbestosis in the wide 
differential diagnosis of the veteran's restrictive lung 
disease and that the only way to absolutely prove the 
diagnosis would be by biopsy.  In an addendum, it was noted 
that the veteran's X-rays were not helpful in making the 
diagnosis of asbestosis since they did not demonstrate the 
usual findings of asbestosis and since they did not 
demonstrate the usual pleural thickening or any interstitial 
fibrosis.  The examiner stated in summation that the veteran 
had mild restrictive lung disease which was supported by his 
pulmonary function testing.  It was noted that included in 
the wide differential diagnosis of restrictive lung disease, 
asbestosis could be included and would be reasonable given 
his history of asbestos exposure.  It was also noted that 
however, the chest X-rays did not help clinch the diagnosis 
of asbestosis since they did not demonstrate the usual 
findings of asbestosis.  The examiner stated that as a 
result, all that could be said was that the veteran had a 
mild restrictive lung disease which included a wide variety 
of specific diagnoses.  

On March 01, 2000, the veteran was examined by VA.  The 
veteran complained of dyspnea on exertion.  He reported that 
he no longer smoked.  Pulmonary examination was clear to 
auscultation, and percussion.  There was no extremity 
clubbing, cyanosis, or edema.  The examiner noted that May 
1997 X-rays showed right lower lung field and hilar calcified 
granulomata, old left 7th rib fracture, and no evidence of 
pleural disease.  The examiner stated that on the basis of 
prior data, the PFT of 1997 represented combined obstructive 
and mildly restrictive lung abnormality and the CXR of 1997 
showed none of the changes usually seen in association with 
asbestos-related lung disease.  It was further stated that 
based on the prior data alone, the current diagnostic 
concerns were as follows: The veteran had obstructive lung 
disease which has more likely resulted from his cigarette 
smoking, he also had a mild restrictive lung disease 
component which was as likely as not to have resulted from 
asbestos exposure--even lacking convincing prior radiographic 
changes.  It was stated that the differential diagnostic 
possibilities for a mild restrictive lung disease state were 
protean.  Further evaluation of the mild restrictive lung 
disease was suggested since it was likely that further 
evaluation could contribute to a more precise determination 
of the likelihood of asbestos exposure contributing to the 
mild restrictive disease.  In a March 02, 2000 addendum, 
another VA examiner noted that the veteran's chart had been 
reviewed, and the case discussed at length with the prior 
examiner.  The second physician noted that he agreed with the 
Pulmonary new consult note as it was written.  The examiners 
were to await the repeat chest radiograph and PFT.  

VA PFT in March 2000, showed severe obstructive ventilatory 
dysfunction and it was noted that a combined 
obstructive/restrictive ventilatory dysfunction might be 
present.  A subsequent PFT in March 2000 showed mild 
obstructive ventilatory dysfunction.  The lung volumes were 
within normal limits.  It was stated that the reduced DLCO in 
conjunction with obstructive ventilatory dysfunction 
suggested the presence of a significant amount of emphysema.  
X-rays of the chest performed on March 09, 2000, showed right 
basilar granuloma and calcified hilar nodes.  It was stated 
that there were no interval plaques or calcifications seen.  
The impression was, a stable appearance of the chest without 
interval development of calcified plaques.  A CT of the chest 
and high resolution of the chest were performed on March 21, 
2000.  It was noted that high resolution CT of the chest 
showed normal appearing lung and parenchyma. It was reported 
that there was no evidence to suggest interstitial fibrosis 
and no evidence to suggest bronchiectasis.  A calcified 
nodule in the right lower lobe was noted.  A regular CT 
showed normal appearing lung parenchyma except for the 
calcified nodule in the right lower lobe, as well as 
calcified right infrahilar node and a calcified subcarinal 
node.  It was noted that there was no evidence of pleural 
thickening and no evidence of pleural calcifications.  The 
impression was: calcified right infrahilar lymph node as well 
as calcified subcarnial mediastinal lymph node and calcified 
nodule in the right lower lobe and multiple small calcified 
splenic granuloma, otherwise negative CT examination of the 
chest; no evidence of mass and no evidence of pleural 
thickening or pleural calcification; no evidence to suggest 
interstitial fibrosis on high resolution computerized 
tomography.  

In a note dated March 21, 2000, the examiner reviewed the 
radiographic reports and the PFT.  It was noted that the 
claims file would be reviewed and that the veteran would be 
scheduled for follow-up.  

The veteran was examined by VA on March 29, 2000 for follow-
up, by a VA physician.  The examiner noted that he had 
reviewed the claims file.  The radiographic and PFT that had 
been conducted that month were noted and discussed.  The 
examiner indicated that the high resolution CT of the chest 
was a very sensitive radiologic study to find the evidence of 
asbestosis, and noted that it showed no evidence of 
interstitial fibrosis to suggest asbestosis or any other 
asbestos related pulmonary involvement.  The examiner 
summarized that the impression based on the history and 
examination of the veteran and taking into consideration the 
laboratory studies was that the veteran has COPD most likely 
due to cigarette smoking.  It was stated that although he had 
a history of asbestos exposure, and potentially could develop 
asbestos-related pulmonary disease, there was no clinical, 
spirometric or radiologic evidence of asbestosis or any other 
asbestos-related pulmonary disease.  In an addendum submitted 
that same day, another VA examiner noted that he agreed with 
the assessment and plan as listed by the VA examiner that 
day.  

In an April 2000 medical-legal consultative report, a private 
physician noted that he had examined the veteran.  The 
veteran's history of asbestos exposure and cigarette smoking 
was noted, as well as his current symptoms of increasing 
shortness of breath.  Examination of the lungs showed that 
they were clear to percussion and auscultation except for a 
few crepitant basilar rales.  The impression was, history of 
extensive exposure to asbestos, dust and fiber; probable 
abestotic lung disease.  It was noted that the veteran might 
well have asbestotic lung disease based on his extensive 
exposure to asbestos; his experiencing progressive 
respiratory symptomatolgies of shortness of breath, dyspnea 
on exertion, and dry hacking cough; and the veteran was 
exposed many years prior which would fit the time frame for 
symptoms to become progressively worse.  

It was stated that obviously the veteran merited further 
medical evaluation for further objective data which would 
include four views of the chest to be interpreted by a reader 
as well as comprehensive pulmonary function tests to include 
diffusing capacity, lung volumes, and pulse oximetry with 
arterial blood gases to determine degree of desaturation at 
rest and during exercise.  Also recommended was a CT with and 
without contrast.  The examiner referred to the 1997 PFT and 
X-rays performed by the VA.  The examiner noted that limited 
with current availability of a history and physical and a 
very comprehensive review of the systems along with his work 
history, it was within reasonable medical probability that 
the veteran had asbestotic lung disease.  

The Board has conceded that the veteran was exposed to 
asbestos during service. His DD Form 214 shows that he served 
in the Navy as a stock clerk.  However, as noted above, in 
order to grant service connection, a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Thus, following a 
review of the entire evidence of record, the Board concludes 
that the preponderance of the evidence is clearly against the 
veteran's claim.  

In doing so, the Board points out that the Court has offered 
guidance on the assessment of the probative value of medical 
opinion evidence.  The Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Harder v. Brown, 5 Vet. App. 183, 188 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Further, the Board 
is charged with the duty to assess the credibility and weight 
given to evidence.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
doing so, the Board is free to favor one medical opinion or 
diagnosis over another provided it offers an adequate basis 
for doing so. See Id. at 30; Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

In reaching this determination, the Board acknowledges that 
there is evidence of record that reflects that the veteran 
was diagnosed as having an asbestos-related disability over 
the course of this appeal.  It is noted that in 1997, a VA 
examiner noted that since there was a differential diagnosis 
of restrictive lung disease, asbestosis could be included and 
would be reasonable given the veteran's history of asbestos 
exposure.  However, that examiner also stated that chest X-
rays did not demonstrate the usual findings of asbestosis.  

The Board finds that the latter VA evidence dated in March 
2000, which specifically excludes this diagnosis, is more 
probative regarding whether the veteran has asbestosis or an 
asbestos-related disease.  At that time, the veteran was 
extensively evaluated by several VA physicians and underwent 
multiple laboratory tests.  PFT found emphysema and COPD, 
with no restrictive lung disease.  CT tests including high-
resolution tests were negative for any asbestos related 
disease.  

The March 2000 VA medical evidence took into consideration 
all prior tests and was prepared after both physical 
examination of the veteran and review of his prior medical 
records, including the results of current specialized and 
highly sensitive diagnostic tests.  The diagnoses were made 
by several different VA physicians, and were based on 
additional diagnostic studies, including a high-resolution CT 
scan of the veteran's chest, which the examiner noted is more 
sensitive, and which a VA physician indicated would 
specifically rule in or exclude such a diagnosis.  That 
diagnostic study, as well as all of the results of the other 
diagnostic tests, all revealed that, despite his acknowledged 
exposure to asbestos during service, the veteran did not have 
pulmonary asbestosis or indeed any asbestos-related lung 
disability.  He has been found to have COPD most likely due 
to cigarette smoking.  

While a private physician has opined in April 2000 that the 
veteran had an asbestos related disorder, this was based on a 
history provided by the veteran, an examination, and records 
dated in 1997.  The examiner did not conduct laboratory tests 
to confirm his finding and, in fact, recommended that further 
tests be conducted.  The Board finds that this opinion is 
less probative than that which was offered by the VA 
examiners in March 2000.  

Thus, the Board concludes that the preponderance of the 
evidence is against the veteran's claim and that service 
connection must be denied.  In arriving at this conclusion, 
the Board notes that while the specific request by the Court 
that questions were to be posed to the 1997 VA examiner 
concerning this claim were not accomplished, as indicated 
above, the veteran underwent a very extensive VA examination 
in March 2000.  This examination was conducted by a number of 
specialists who addressed these questions after accomplishing 
a much more extensive evaluation than was originally 
requested.  The Board is of the opinion that this evidence 
more than adequately addresses the concerns which prompted 
the need for additional development in this claim and clearly 
demonstrates that service connection is not warranted.  


ORDER

Service connection for asbestos-related lung disease is 
denied.




		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 11 -


